Abatement Order filed December 10, 2015.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-15-00751-CR
                                 ____________

              EX PARTE DANIEL MARK NUGENT, Appellant



            On Appeal from the County Criminal Court at Law No. 10
                              Harris County, Texas
                         Trial Court Cause No. 2043118


                            ABATEMENT ORDER

      The reporter’s record in this case was due September 15, 2015. See Tex. R.
App. P. 35.1. The record was not filed. On October 1, 2015, this court ordered the
court reporter to file the record within 10 days. When the court reporter failed to
file the record as ordered, on November 3, 2015, this court ordered the court
reporter to file the record within 10 days, and instructed the court reporter that if
the record was not filed, the court would order the trial court to conduct a hearing
to determine the reason for the court reporter’s failure to file the record. The
record has not been filed with the court.
       The trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed.     See Tex. R. App. P. 35.3(c).       Because the
reporter’s record has not been filed timely as ordered, we issue the following order.

       We direct the judge of the County Criminal Court at Law No. 10 to
conduct a hearing at which the court reporter, appellant’s counsel, and appellee’s
counsel shall participate (a) to determine the reason for the court reporter’s failure
to file the record; (b) to establish a date certain when the reporter’s record will be
filed, and (c) to make findings as to whether the court reporter should be held in
contempt of court for failing to file the reporter’s record timely as ordered. We
order the court to prepare a record, in the form of a reporter’s record, of the
hearing. The judge shall make findings of fact and conclusions of law, and shall
order the trial clerk to forward to this court a supplemental clerk’s record
containing the findings and conclusions. The hearing record and supplemental
clerk’s record shall be filed with the clerk of this court within 30 days of the date
of this order.

       The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the court may reinstate the appeal on its own motion. If the court reporter files the
record before the date set for the hearing, the appeal will be reinstated and the trial
court need not hold a hearing.



                                    PER CURIAM